927 F.2d 596Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arslan MASKULI, Plaintiff-Appellant,v.Deputy Sheriff STEVENS, Dr. Ronald Joyner, Defendants-Appellees,andGuilford County Sheriff's Department, Guilford County, Defendants.
No. 90-6047.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 4, 1991.Decided Feb. 25, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (CA-88-1054-G)
Arslan Maskuli, appellant pro se.
James Edwin Pons, County Attorney's Office, Greensboro, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Arslan Maskuli appeals the district court's order denying relief under 42 U.S.C. Sec. 1983.  Maskuli's action was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate judge recommended that relief be denied and advised Maskuli that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.*   Despite this warning, Maskuli failed to object to the magistrate judge's recommendation.


2
This Court has held that the timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.    Wright v. Collins, 766 F.2d 841 (4th Cir.1985);  United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).    See Thomas v. Arn, 474 U.S. 140 (1985).  Maskuli has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  Maskuli v. Stevens, C-88-1054-G (M.D.N.C. Feb. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


3
AFFIRMED.



*
 The Guilford County Sheriff's Department and Guilford County are not appellees in this action.    See Foster v. Tandy Corp., 828 F.2d 1052, 1059 (4th Cir.1987)